Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 9/12/2022

 
Claims pending	14,16-22,37-41,47
Claims currently under consideration	14,16-22,37-41,47


Priority
This application has a filing date of 11/22/201 and is a 371 of PCT/US2018/033823 05/22/2018. PCT/US2018/033823 has PRO 62/509,426 05/22/2017

Election/Restrictions
Applicant’s election without traverse of group III (formerly claims 47-54), in the reply filed on 9/12/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14,16-22 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Oleinikov (US PG-Pub 20050287585).
Oleinikov teach throughout the document and especially the title, abstract and figure 1, gene assembly with microarrays which includes steps of: providing microarray having a plurality of discrete double stranded oligonucleotide features, each feature being associated with a volume (dry or solution in a liquid environment) of nucleic acid(s); expelling strands of polynucleotide in the volume selectively from a first feature to a second feature, the first feature bearing oligonucleotide molecules with a sequence that overlaps with a second feature; and finally assembling the first and second oligonucleotide sequences a gene by PCR. To build primers therefor, in figure 3, Oleinikov teach releasing oligonucleotides from another array via chemical or enzymatic cleavage. The foregoing reads on claims 14,16,17,18,19,20,21 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,16-22 and 37-41,47 are rejected under 35 U.S.C. 103 as being unpatentable over Oleinikov (US PG-Pub 20050287585 in view of Williams et al (US PG-Pub 20120115756 - IDS entry 7/17/2020).
Oleinikov is relied on as above.
Oleinikov does not explicitly teach expelling with a matrix component of acoustic or piezoelectric elements to achieve selective transfer of a volume such as recited in 37-41,47.
Williams et al teach throughout the document and especially the abstract and paragraph 0012, using acoustic waves generated by piezoelectric transducers to transfer small amounts of fluid. More particularly like claims 37,38.39,40,41 and 47,in figures 5-6 and paragraphs 0019-0021, Williams suggest selective transfer of droplets with, for instance a 1:3 matrix of acoustic or piezoelectric elements.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the acoustic approach of Williams et al for transferring solutions to and from arrays as in Oleinikov.
One of ordinary skill in the art would have been motivated to have utilized the acoustic approach of Williams et al for transferring solutions to and from arrays as in Oleinikov for the benefit of preventing contamination, as noted by Williams et al in the abstract again.
One of ordinary skill in the art would have had a reasonable expectation of success in applying the acoustic transfer of Williams et al toward gene assembly according to Oleinikov since Williams et al expressly specify, once again in the abstract, that the technique is well suited toward synthesis procedures of biotechnology. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639